DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhang et al. teaches video frames, obtaining predicted residuals of reference video frames, quantization parameter thresholds, and selecting a target coding mode based on the quantization parameter threshold.
However no prior art was found to teach “obtaining, by the computer device, a quantity of pixels comprised in the reference video frame; calculating, by the computer device, an average predicted residual corresponding to the reference video frame according to the quantity of pixels and the predicted residual; and determining, by the computer device, the quantization parameter threshold corresponding to the current video frame according to the average predicted residual, wherein the average predicted residual is negatively correlated with the quantization parameter threshold” and “using, by the computer device, the down-sampling mode as the target coding mode in a case that a difference between the quantization parameter estimated value and the quantization parameter threshold is greater than a preset threshold; otherwise, using the full resolution mode as the target coding mode”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483